Case 5:19-cv-01424-JGB-SP Document11 Filed 09/27/19 Pagelof2 Page ID #:38

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Peiwen Chang (155166)

Peiwen Chang, a Professional Law Corporation
2216 S. 2nd Avenue

Arcadia, CA 91006

Phone: (626) 524-1676

Email: peiwenchangaplc@gmail.com

ATTORNEY(S) FOR: Defendant YTLife Investment, LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

JAMES RUTHERFORD, an individual CASE NUMBER:

5:19-cv-01424-JGB-SP
Plaintiff(s),
v.

YTLIFE INVESTMENT, LLC, a California
CERTIFICATION AND NOTICE

limited liabilit . -10,
asinave ably wampanyyank HOES i-t0 OF INTERESTED PARTIES
, Defendant(s) (Local Rule 7.1-1)

 

 

 

TO: THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for defendant YTLIFE INVESTMENT, LLC, a California limited liability company,
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

 

 

PARTY CONNECTION / INTEREST
YTLIFE INVESTMENT, LLC, a California limited liability Defendant
company
JAMES RUTHERFORD, an individual Plaintiff
09/27/2019 /s/ Peiwen Chang
Date Signature

Attorney of record for (or name of party appearing in pro per):

Defendant YTLIFE INVESTMENT, LLC

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
Case 5:19-cv-01424-JGB-SP Document11 Filed 09/27/19 Page2of2 Page ID#:39

a

co OBO ~sS DH WS

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

PROOF OF SERVICE
I, the undersigned, certify and declare as follows:

Iam employed in the County of Los Angeles, State of California. I am over the age of 18 and
not a party to the within action. My business address is 2216 S. 2°’ Avenue, Arcadia, CA 91006

On September 27, 2019, I served the foregoing document described as CERTIFICATION AND
NOTICE OF INTERESTED PARTIES (Local Rule 7.1-1) on the interested parties in this action
addressed as follows:

Joseph R. Manning, Jr., Esq.
MANNING LAW, APC

20062 SW Birch Street, Ste. 200
Newport Beach, CA 92660

[ ] By Mail.

I caused such envelope to be deposited in the mail at Arcadia, California. The envelope was mailed
with postage thereon fully prepaid.

I am "readily familiar" with the firm's practice of collection and processing correspondence for
mailing. Under that practice it would be deposited with U.S. postal service on that same day with
postage thereon fully prepaid at Arcadia, California in the ordinary course of business. I am aware that
on motion of the party served, service is presumed invalid if postal cancellation date or postage meter
date is more than one day after date of deposit.

[ ] State: I declare under penalty of perjury under the laws of the State of California that the above is
true and correct.

[ x | Federal: I declare that I am employed in the office of a member of the bar of this court at whose
direction the service was made.

Executed on September 27, 2019, at Arcadia, California.

mofo hen,
e1we¢n Chang

 

 

 
